Exhibit 10.17


 
FIRST AMENDMENT TO THE
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC
2005 PHANTOM UNIT PLAN
 
WHEREAS, Texas Eastern Products Pipeline Company, LLC (“TEPPCO”) maintains the
Texas Eastern Products Pipeline Company, LLC 2005 Phantom Unit Plan (the
“Plan”); and
 
WHEREAS, the Plan has been in operational compliance with Section 409A and the
applicable regulatory guidance thereunder; and
 
WHEREAS, TEPPCO has determined that the Plan should be amended to be in
documentary compliance with Section 409A and the applicable regulatory guidance
thereunder; and
 
WHEREAS, the transition rules of Section 409A provide that TEPPCO has the right
to amend the Plan until December 31, 2008 in order to remain in compliance with
Section 409A; and
 
WHEREAS, Article VIII of the Plan grants the Board the right to amend the Plan
from time to time.
 
NOW THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
below, effective January 1, 2009:
 
1.           Article V of the Plan is hereby amended in its entirety by revising
Section 5.1 and deleting Sections 5.2 and 5.3 to read as follows:
 
“ARTICLE V. UNIT DISTRIBUTION EQUIVALENT PAYMENTS


5.1  Quarterly Unit Distribution Equivalent Payments.  Each time quarterly cash
distributions are paid to Unit owners and no later than 60 days after such
quarterly cash distributions are made, TEPPCO shall pay to each Grantee, if
Grantee is then an Employee, in cash, an amount equal to the product of the
number of Phantom Units then credited to the Grantee’s Account and the amount of
the cash distribution paid per Unit by the Partnership.  A Grantee shall have no
legally binding right to receive any payment pursuant to this Section 5.1 until
the date on which the applicable quarterly cash distributions to Unit holders
are paid to Unit holders.”
 
IN WITNESS WHEREOF, TEPPCO has executed this Amendment in its corporate name and
its corporate seal to be hereunto fixed the 15th day of December, 2008.
 
                                             


 

  TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC       /s/ Jerry E.
Thompson                       Jerry E. Thompson   TPPL CEO & President

 
 

 
 

--------------------------------------------------------------------------------

 
